


Exhibit 10.62

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

This addendum (“Addendum”) to the Employment Agreement between Clean Diesel
Technologies, Inc., a Delaware corporation (“CDTI” or the “Company”) and Matthew
Beale (“Executive”) (inclusively, the “Parties”) is entered into on March 29,
2016.

 

A.            The Parties entered into a written employment agreement (the
“Employment Agreement”) on October 22, 2015.

 

B.            The Parties now desire to amend the Employment Agreement pursuant
to this Addendum.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereto agree as follows:

 

1.               Modification of Paragraph 3, Subdivision (a) “Base Salary.” 
The Company and Executive hereby agree that Paragraph 3, subdivision (a) of the
Employment Agreement, entitled “Base Salary,” will be replaced with the
following provision to reflect Executive’s new annual base salary of $250,000:

 

(a)  Base Salary.  Executive will receive an annual base salary of $250,000 per
year effective as of March 28, 2016, less applicable payroll withholdings and
payable in accordance with CDTI’s normal payroll practices.  This salary shall
be subject to annual review by CDTI in accordance with its general policies as
in effect from time to time.

 

2.               All Other Provisions Remain Unmodified.  Executive and Company
acknowledge and agree that all other provisions of the Employment Agreement
remain in full force and effect.

 

MATTHEW BEALE

 

 

 

 

 

 

 

 

/s/ Matthew Beale

 

Date:

March 29, 2016

 

 

 

 

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

/s/ David E. Shea

 

Date:

March 29, 2016

By: David E. Shea, Chief Financial Officer

 

 

 

1

--------------------------------------------------------------------------------
